

CONSENT AND WAIVER AGREEMENT
 
THIS CONSENT AND WAIVER AGREEMENT (this “Agreement”), dated as of November 21,
2008 is entered into by and among Cyberdefender Corporation, a California
corporation (the “Company”), the undersigned holders of at least 75% of the
outstanding principal amount of the Debentures (as hereinafter defined) (the
“Holders”) and the Agent (as defined in the Purchase Agreement).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated September 12, 2006
(the “Purchase Agreement”), among the Company and the purchasers signatory
thereto, the Holders purchased from the Company 10% Secured Convertible
Debentures (the “Debentures”) and warrants to purchase Common Stock of the
Company issued pursuant thereto (the “2006 Warrants”).
 
WHEREAS, capitalized terms used but not defined herein have the meanings
ascribed to them in the Purchase Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and each of the undersigned Holders
hereby agree as follows:
 
1. Each of the undersigned Holders hereby consents, as required by Section 7(a)
of the Debentures, to the issuance by the Company of up to $1,200,000 in
aggregate principal amount of the Company’s 10% Convertible Promissory Notes,
due eleven months from the date of issuance and convertible into shares of
Common Stock at a conversion price of $1.25 per share, subject to adjustment as
provided therein (such financing, “New Debt Financing” and such waiver, the
“Waiver”); provided, however, the Waiver shall immediately terminate and be null
and void as to any investment pursuant to the New Debt Financing by any investor
in such New Debt Financing who is initially contacted by the Company, its
placement agent or any representative thereof on or after December 5, 2008.
 
2. The Company hereby agrees to cause its legal counsel to issue a legal opinion
to each of the undersigned Holders and the Company’s Transfer Agent that the
shares of Common Stock issuable upon conversion of the Debentures (the
“Debenture Shares”) and “cashless exercise” of the 2006 Warrants (collectively,
the “144 Eligible Securities”) (a) may be sold pursuant to Rule 144 under the
Securities Act without volume restrictions or manner of sale limitations as of
the date hereof, assuming such Holders is not an “affiliate” of the Company as
defined in Rule 405 under the Securities Act, and (b) that the certificates
representing the 144 Eligible Securities may be issued without a restrictive
legend as required pursuant to Section 4.1 of the Purchase Agreement.
 

--------------------------------------------------------------------------------


 
3. Subject to the terms and conditions set forth herein, each undersigned Holder
hereby acknowledges and agrees that the Company shall not be required to file or
maintain the effectiveness of any registration statement registering the resale
of any Debenture Shares or shares issuable upon exercise of the 2006 Warrants
(the “2006 Warrant Shares”). The Company agrees and acknowledges that the 2006
Warrant Shares and the shares of Common Stock underlying the 18 month 10%
convertible debentures issued or issuable to each of the Holders and each of the
holders of the Debentures in payment of interest and liquidated damages pursuant
to prior consent and waiver agreements (the “18 Month Debentures”) shall carry
“piggyback” registration rights. As such, the Company shall include, in the
first resale registration statement filed by the Company on Form S-1, or the
then equivalent form, after the date hereof, at the election of the holders
thereof (a) the 2006 Warrant Shares and (b) the shares of Common Stock
underlying the 18 Month Debentures (together the “Piggyback Shares”); all such
Piggyback Shares shall be included in the initial registration statement filed
after the date hereof; provided, however, to the extent that all of the
Piggyback Shares are not included in the initial registration statement filed
after the date hereof, each Holder shall have the right to request the inclusion
of its Piggyback Shares in subsequent registration statements until all such
Piggyback Shares have been registered in accordance with the terms hereof. The
Company shall use its best efforts to cause any registration statement filed in
connection with this paragraph 3 to be declared effective by the Commission as
promptly as is possible following it being filed with the Commission and to
remain effective until all Piggyback Shares subject thereto have been sold or
may be sold pursuant to Rule 144 under the Securities Act without volume
restrictions or manner of sale limitations. All fees and expenses incident to
the performance of or compliance with this paragraph 3 by the Company shall be
borne by the Company whether or not any Piggyback Shares are sold pursuant to
the registration statement. The Company shall indemnify and hold harmless each
Holder, the officers, directors, members, partners, agents, brokers, investment
advisors and employees of each of them, each person who controls each Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and the officers, directors, members, shareholders, partners,
agents and employees of each such controlling person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, the “Losses”), as incurred, arising
out of or relating to (i) any untrue or alleged untrue statement of a material
fact contained in the registration statement, any prospectus included therein or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this paragraph 3, except to the extent, but only to the extent, that such
untrue statements or omissions referred to in (i) above are based solely upon
information regarding a Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Piggyback
Shares and was reviewed and expressly approved in writing by such Holder
expressly for use in the registration statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto.
 
4. In consideration of the Waiver and the consent provided by the Holders
pursuant to this Agreement, the Company agrees to accelerate the maturity date
of the 18 Month Debentures to September 12, 2009, which accelerated maturity
date shall become automatically effective as of the date the Company issues the
Current Report on Form 8-K described in paragraph 6 below. No later than five
Business Days after filing date of such Form 8-K, the Company shall provide
replacement debentures to each Holder memorializing such accelerated maturity
date of the 18 Month Debentures.
 
2

--------------------------------------------------------------------------------


 
5. The Company hereby makes to the Holders the following representations and
warranties:
 
i. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
ii. No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing a Company debt or otherwise) or other material understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
iii. Equal Consideration. Except as set forth in this Agreement and prior
consent and waiver agreements entered into with the holders of at least 75% in
outstanding principal amount of the Debentures, no consideration has been
offered or paid to any person to amend or consent to a waiver, modification,
forbearance or otherwise of any provision of any of the Transaction Documents.
 
3

--------------------------------------------------------------------------------


 
iv. Survival and Bring Down. All of the Company’s warranties and representations
contained in this Agreement shall survive the execution, delivery and acceptance
of this Agreement by the parties hereto.
 
v. Shell Company. The Company is not and has never been a “shell company” as
defined in Rule 405 under the Securities Act and therefore Rule 144(i) under the
Securities Act is not applicable to the Company.
 
6. No later than 8:30 am (NY time) on December 6, 2008, the Company shall file a
Current Report on Form 8-K disclosing (i) any closings under the New Debt
Financing and the material terms thereof, and (ii) the transactions contemplated
by this Agreement. The Company shall consult with the Holders in issuing any
other press releases with respect to the transactions contemplated hereby.
 
7. Except as expressly set forth herein, all of the terms and conditions of the
Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein.
 
8. This Agreement may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.
 
9. The Company has elected to provide all Holders with the same terms and form
of consent and waiver for the convenience of the Company and not because it was
required or requested to do so by the Holders. The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document. Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this consent and
waiver or the Transaction Documents. Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement or out of the Transaction Documents, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose. Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
[SIGNATURE PAGES FOLLOW]
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Consent and Waiver Agreement is executed as of the date
first set forth above.



 
CYBERDEFENDER CORPORATION
         
By:
/s/ Gary Guseinov
 
Name: Gary Guseinov
 
Title: Chief Executive Officer



[signature page(s) of Holders to follow]
 
5

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
CONSENT AND WAIVER,
AMONG CYBERDEFENDER CORPORATION AND
THE HOLDERS THEREUNDER



 
Name of Holder: Bushido Capital Master Fund LP
     
By:
/s/ Ronald S. Dagar
     
Name: Ronald S. Dagar
     
Title: Director

 
6

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
CONSENT AND WAIVER,
AMONG CYBERDEFENDER CORPORATION AND
THE HOLDERS THEREUNDER



 
Name of Holder: BCMF Trustees LLC
     
By:
/s/ Ronald S. Dagar
     
Name: Ronald S. Dagar
     
Title: Director

 
7

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
CONSENT AND WAIVER,
AMONG CYBERDEFENDER CORPORATION AND
THE HOLDERS THEREUNDER



 
Name of Holder: Pierce Diversified Strategies Master Fund
LLC Series BUS
     
By:
/s/ Ronald S. Dagar
     
Name: Ronald S. Dagar
     
Title: Attorney in Fact

 
8

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
CONSENT AND WAIVER,
AMONG CYBERDEFENDER CORPORATION AND
THE HOLDERS THEREUNDER



 
Name of Holder: CAMOFI Master LDC
     
By:
/s/ Richard Smithline
     
Name: Richard Smithline
     
Title: Director

 
9

--------------------------------------------------------------------------------


 